Citation Nr: 0600524	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-20 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to September 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's left ankle disorder was not caused by his 
active military service from June 1978 to September 1987.


CONCLUSION OF LAW

Service connection for residuals of a left ankle injury is 
not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. 
§ 3.303(a) (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. At 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran's private medical records from 
March 2003 indicate that the veteran has a deformity of the 
left ankle.  According to a May 2003 VA medical exam, the 
veteran fractured his left ankle in 1981 and again in 1993.  
The medical report states that the ankle still bothers him.  
Another May 2003 VA exam states that the veteran has severe 
degenerative arthritis of the left ankle with osteophytes.  
Thus, there is competent evidence that the veteran has a 
current disability.  

However, there is no evidence of a left ankle injury during 
the veteran's active service.  His Service Medical Records 
(SMRs) indicate that he sprained his right ankle in January 
1982 when he caught his foot between two metal steps.  His 
right ankle was placed in a cast.  

In January 1982, one medical record noted a sprained left 
ankle, but the typed word "left" was circled in pencil and 
the word "right" was handwritten underneath the typed text, 
indicating that an error had been made by typing the word 
"left."  In March 1982, the veteran's physical profile 
indicated that he had resolved a right ankle sprain.  

In this case, aside from the erroneous reference to a left 
ankle sprain in a January 1982 physical profile, there are no 
other references to the veteran's left ankle in his SMRs.  
The Board must find that the service medical records provide 
evidence against this claim. 

The veteran alleges that he injured his left ankle in 
service, and that his SMRs are all incorrect.  However, the 
Board finds that the SMRs are more probative than the 
veteran's current contentions.  The service medical records 
repeatedly cite the left ankle.  As the Board finds no 
probative evidence of a left ankle injury in service, the 
preponderance of the evidence is against service connection 
for a left ankle disorder.  38 U.S.C.A. § 5107(b).  

The Board must also find that the post-service medical 
records, as a whole, provide evidence against this claim as 
they indicate a disorder that began many years after service. 

The Board acknowledges that a May 2003 VA medical report 
indicates that the veteran reported that he fractured his 
left ankle in service in 1981 and again in 1993.  However, it 
is clear that the statement reflects no more than a recording 
of medical history provided by the veteran, rather than an 
endorsement of that history as demonstrating an in-service 
etiology of the disorder.  Medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).




The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2003 and February 2004, as well as information 
provided in the May 2004 statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the May 2004 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the June 2003 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, the letter did not specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 120-21.  However, the Board is satisfied that 
the veteran actually knew to submit such evidence to the RO, 
given that he wrote to the RO to indicate that he had no 
further evidence to submit for his claim.  Therefore, any 
failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Moreover, neither 
the veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (the appellant bears the initial burden 
of demonstrating VA's error in the adjudication of a claim 
and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
available VA medical records, and relevant private 
examination records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Service connection for residuals of a left ankle injury is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


